Citation Nr: 1042351	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to an effective date earlier than January 26, 2007, 
for the grant of death pension and for special monthly pension 
benefits.


REPRESENTATION

Appellant represented by:	Daughter, L.M.P.


WITNESSES AT HEARINGS ON APPEAL

The appellant's daughters




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1941 to 
November 1943.  He died in September 1974.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In that decision, the RO granted the appellant's 
claim for entitlement to death pension and special monthly 
pension based on the need for aid and attendance, assigning an 
effective date of January 26, 2007.  The appellant filed a notice 
of disagreement with the effective date of the award. 

The Board notes that a private attorney previously represented 
the appellant in this appeal.  However, in a July 2010, the 
appellant submitted a form revoking the private attorney's power 
of attorney and appointing her daughter as her representative.  
See 38 C.F.R. § 14.630 (2010).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The appellant's claim was first received by VA on January 26, 
2007.

2.  In a June 2007 rating decision, the appellant was awarded 
entitlement to death pension and special monthly pension based on 
the need for aid and attendance effective January 26, 2007, the 
date the claim was filed.


CONCLUSION OF LAW

An effective date earlier than January 26, 2007, for the grant of 
death pension and for special monthly pension based on the need 
for aid and attendance is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.152, 3.400, 3.402 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010). To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to arrive at a decision on the claim on appeal has 
been accomplished.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  However, VCAA 
notice is not required with respect to every issue raised by a 
claimant.

If, for example, a claimant files a claim for benefits, she is 
provided with VCAA notice as to that claim, the claim is granted, 
and she files an appeal with respect to the rating assigned 
and/or effective date of the award, VA is not required to provide 
a new VCAA notice with respect to the matter of her entitlement 
to a higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding 
that when a claim has been proven, the purpose of Section 5103(a) 
has been satisfied, and notice under its provisions has been 
satisfied).  The Board notes that after an appellant has filed a 
notice of disagreement as to the initial effective date or 
disability rating assigned-thereby initiating the appellate 
process-different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 38 
U.S.C.A. §§ 7105(d) and 5103A.  Id.

Here, the appellant's claim for an effective date earlier than 
January 26, 2007, for the award of death pension and special 
monthly pension falls squarely within the pattern above.  Thus, 
no additional VCAA notice was required with respect to the issue 
on appeal.  Furthermore, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have 
been met.  See Dingess/Hartman, supra.

Here, the appellant was provided a VCAA notice letter in May 2007 
regarding her claim for death pension and for special monthly 
pension based on the need for aid and attendance.  Thereafter, 
the appellant was notified in July 2007 that her claim for death 
pension and for special monthly pension had been granted with an 
effective date of January 26, 2007, the date VA received the 
appellant's claim.  The notice included a copy of the RO's June 
2007 rating decision.  In October 2008, following the appellant's 
notice of disagreement with the June 2007 rating decision, the RO 
issued the appellant a statement of the case specifically 
addressing her claim for an earlier effective date.  The 
statement of the case included the relevant regulations governing 
the assignment of effective dates and set forth the reasons 
behind the assignment of the January 26, 2007, effective date.  
Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have 
been met.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim for an effective date earlier than 
January 26, 2007, for the award of death pension and special 
monthly pension.  The appellant's records have been associated 
with the claims file, as have statements from the appellant's 
current and former representative.  In addition, the appellant's 
daughters testified on the appellant's behalf at hearings on 
appeal.  Otherwise, neither the appellant nor her representative 
has alleged that there are any outstanding records probative of 
the claim on appeal that need to be obtained.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.



II. Analysis

Generally, except as otherwise provided, the effective date of an 
evaluation and award of pension based on an original claim will 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  

The appellant is seeking an effective date prior to January 26, 
2007, for the award of death pension and for special monthly 
pension based on the need for aid and attendance, which was 
granted in a June 2007 rating decision issued by the RO.  
Specifically, she contends that the effective date should be 
January 29, 2006, the date on which she claims to have initially 
filed the claim.  To that end, the Board notes that the 
appellant's former representative stated on multiple occasions 
that she initially mailed the appellant's claim via certified 
mail in January 2006, and has produced a return receipt and an 
envelope both stamped with a date of January 29, 2006.  The 
former representative has further claimed that she inquired about 
the claim's status in January 2007 and was told the claim had 
never been received; at that point, the former representative re-
submitted the claim on January 26, 2007.  Because the former 
representative claimed to have initially submitted the claim in 
January 2006, the appellant contends, VA should recognize the 
claim as having been filed in January 2006, regardless of the 
date VA has on record as the date of receipt of the claim.  

Here, the evidence on its face clearly shows that the date VA 
received the claim was January 26, 2007, the date the appellant's 
former representative submitted the claim in person at the RO, as 
recorded by the "Manchester VARO" date stamp on the first page 
of the claim document.  To that end, the Board acknowledges that 
both the return receipt and the original envelope that the former 
representative claims to have used initially to mail the claim 
are of record.  Both documents bear a date stamp of January 29, 
2006; that date stamp does not bear any other identification.  
However, the Board also notes that the documents, which are 
identifiable as being from the same transaction based on the 
identical tracking number on both forms, bear a postmark of 
January 27, 2007.  The Board further notes that at a hearing 
before a Decision Review Officer in October 2008, the RO's mail 
clerk testified that he did not recognize the stamp used to mark 
the date of January 29, 2006, on the documents.  Specifically, 
the mail clerk stated that the RO mailroom does not use that kind 
of stamp and in fact does not record the date certified mail is 
received, as a matter of procedure.  The Board thus concludes 
that the date stamp of January 29, 2006, was not made by VA 
personnel and does not indicate the date the claim was received 
by VA.  The Board finds this conclusion indisputable, given that 
regardless of the January 29, 2006, date stamp, the documents in 
question bear a postmark from the United States Post Office of 
January 27, 2007-nearly a year after the purported date of 
receipt indicated by the date stamp.  In light of the foregoing, 
the only effective date that may be assigned for award of death 
pension and special monthly pension based on the need for aid and 
attendance is the presently assigned date of January 26, 2007.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against this 
effective date claim.  Although the appellant contends that the 
effective date for the grant of death pension and for special 
monthly pension should be earlier than January 26, 2007, the 
record presents no evidentiary basis for the assignment of an 
earlier effective date.  As noted above, the effective date for a 
claim shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Here, 
the Board finds that the date the claim was received by VA--
January 26, 2007--controls.  The governing legal authority is 
clear and specific, and VA is bound by it.  As such, the claim 
for an earlier effective date is denied.


ORDER

Entitlement to an effective date earlier than January 26, 2007, 
for the grant of death pension and for special monthly pension is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


